Title: To Thomas Jefferson from Thomas Digges, 28 April 1791
From: Digges, Thomas
To: Jefferson, Thomas



Sir
Belfast 28 April 1791.

I wrote you on the 24th. Ins. and am sorry to put you to the trouble of reading a second long Letter nearly upon the same Subject. It is of such importance to the Manufactures of our Country as to insure me your forgiveness. The Artist Mr. Wm. Pearce, mentiond in my former Letter and whose works you will have described at the end of this Letter, has finally determind to go for America with his Invention, and to fix there; And I have so little time before the Vessel sails to address The President and yourself on the subject of Pearce and McCabe getting a Patent or premium for their work, that I hope you will escuse haste and inaccuracys. I before wrote You that a Box was forwarded to Mr. Geo. Woolsey Merchant of New York and a relation of McCabes, containing the  materials and specifications for a new Invented double Loom, and so sent For the Inspection of the President and yourself as to obtain for the Inventors Pearce and McCabe a Patent, or such exclusive Benefit as the Laws of America provide for Artists who furnish new and usefull Inventions.
At that time I had my Eye upon Pearce and a strong hope of his going, but as His doing so much crashd with the present Interest of his Partner McCabe, I was necessiated to write to Yourself and the President in the stile I then did as if Pearce was not to go. He is now, very much to my satisfaction and pleasure, so engaged as not to be able to recede, without a forcible stop from the Government, who are making Laws and trying all possible means to stop the Emigration of Artists and their Tools.—I need not tell You that it is not only difficult to get such away, but highly dangerous to those concerned; Therefore the more secret it is kept the better. Pearce will bear this Letter to Yourself and a similar one to the President; together with the box before mentioned. For fear of a miscarriage of my former Letter I will annex to this a duplicate of my description of his sundry Looms &ca., as also to inform You that the Box contains a pair of double Temples near 7 ft. in length for spreading at the same time two pieces of Linin or Callico on one Loom, also a set of Headles, Elbow and Shuttle for Linen &ca. I have one satisfaction that should they miscarry, Pearce if He lives can make every atom of them (which I believe no other man can do) and with Him goes two ingenious workmen, Jameson and Hall, who can make most kinds of machinery such as spining Jennys, Billys, mules, Carding machines &ca. and they will be excellent seconds to Pearce who has been twice or thrice beset here by Emissarys from Manchester to inveigle Him back to England, and I doubt not but they will follow him for like purposes to America. He puts his trust in the President and in You to whom it is with alacrity I have given every testimonial in my power of his industry, sobriety, worth and extraordinary [talents though he is low-bred and an ?] illiterate man. He is not rich tho an Independant man having [a sum ?] of money left in the hands of a friend in Manchester on whom he can draw, (which He has done to me for the advance of getting him and the other two out and for passage money &ca.). He has a wife and Family in England who will soon follow him, and I trust his invitations will lead a number of mechanic Artists to follow his fortunes.—I have given Him introductory Letters to Mr. Seton of N York, Conyngham & Nesbet, Governor Dickinson, my Brother at my home near Mt. Vernon, Colo. Fitzgerald &ca.  but with Express orders that no one shall have access to the Box but the President and yourself, for the disclosure of it to an ingenious artist or good drawer might pirate from McCabe and Pearce their Invention.—He wants nothing but health, waterfall, wood and Iron to carry him thro’ any Manufactory and being delighted with my description of our Rivers and Falls &ca. it is with my advice He will wait upon Mr. Dickinson and look at the Brandywine mills &ca. &ca.
I hope by tomorrow He will be at Sea and in safety. It gives me great pleasure to have been the means of getting so valuable an Artist to our Country and I cannot too strongly recommend Him to Your patronage and every other aid He may want. I am with great respect & Esteem Yr. Obedt. & very Hle. Serv.,

Thos. Digges

If I can in any way assist or help You, I hope You wont spare Your commands. I shall be in England till Sepr. next and any direction will be to care of Mr. Josa. Johnson American Consul London, tho my stay will be chiefly in Yorkshire and the manufacturing towns of England.—I have wrote till I am nearly blind.

